        Case 2:19-mj-04001-DUTY Document 1 Filed 09/22/19 Page 1 of 1 Page ID #:1
                                                                                                c~
                                                                                          <   ~~          J
                                                                                              '
                                                                                              x~          \~
                                                                                                ~'

                                                                                              r pc i''"+                        "t'l
                                                                                              Ca v, ~                            ~..
                                                                                              ~^r      ~                        r
                                                                                              "~`a
                                                                                                  :s'
                                                                                              Z ...,,~                           O
                                                                                                     C)
                                                                                               r~ C~~       t~
                                                                                                 ~~         fi1i7
                                                                                                      ..~
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                                               CASE NUMBER

                                   ~v~~~~~v'I ' '~                      '~ Q~J 0 ~ Q o ~~
                                            PLAINTIFFS)




                                                                                  AFFIDAVIT RE
                                          DEFErrv,~,T(s).                   OUT-OF-DISTRICT WARRANT

                                                                                COn'1~ ill
The above-named defendant was charged by•                           ~~
in the    ~ tO~f~~y~ ~,n            District of    ~lt~~~'1~~5                 on                      ~                          ~
at              ❑ a.m. / ❑ p.m. The offense was allegedly committed on or about ~                                          "'
in violatio of Title          ~`~i                 U.S.C., Sections)
to wit: `.1`~~ 7~j1~'(~'~~~~~~;+~2'd/~,~r T ~(,'~~'~T~.~~~,G%.~1!~:'`~~~7G',

A warrant for defendant's arrest was issued by:

Bond of$                               was Qset /~ recommended.

Type of Bond:

Relevant documents)on hand (attach):



I swear that the foregoing is true and correct to the befit Qf my knowledge.

Sworn to before me, an subscrib d in my pre~e~ ~ ~ :'~                       ~ 2          C                         , by

                                              ~~ ~     i~~'~
                          i       *           ~}     ~~ :, _ ,_.D~puty
                                                                ,;'    Clerk.
                                                   -.~ - ~`'" ~..

                                                            .1 'i




Sig                  ~f                                             Print Name of Agent




Agency                                                              Title


CR-52(05/98)                           AFFIDAVIT RE OUT-OF-DISTRICT WARRAn`T
